DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3, 2021, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1, 3, 5-6, 8-10, 12, 14-15, and 17 were amended and claims 4, 7, 13, and 16 were canceled in an amendment submitted in conjunction with a Request for Continued Examination (RCE) filed on February 3, 2021.
Claims 1-3, 5-6, 8-12, 14-15, and 17 are pending and are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 8, 10-12, 14, and 17

Claims 1-3, 5, 8, 10-12, 14, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhu et al. (U.S. Patent Publication No. 2017/0328729) in view of Walker et al. (U.S. Patent Publication No. 2017/0180341) in further view of Djabarov et al. (U.S. Patent No. 7,970,946).

Claim 1
Regarding claim 1, Zhu discloses:
A method of verifying execution sequence integrity of an execution flow, the method comprising: 
receiving, by a monitor of a monitoring system, from one or more sensors of an autonomous vehicle being monitored by the monitoring system, a parameter value for each of a plurality of parameters that pertain to an operational state of the autonomous vehicle (Zhu: ¶ [0003] (A plurality of sensors are coupled to the vehicle and are controlled by a plurality of parameters, and the vehicle is configured to operate in an autonomous mode in which the computer system controls the vehicle in the autonomous mode based on data obtained by the plurality of sensors. The method also includes obtaining, using the computer system in the vehicle, perceived environment data that relates to the current state of the vehicle in the environment as perceived by at least one of the plurality of sensors.)),
wherein the one or more sensors comprises at least one lidar sensor, wherein the parameter value received from the at least one lidar sensor represents a measurement obtained from the at least one lidar sensor during operation of the autonomous vehicle (Zhu: Figure 1; ¶ [0031]; ¶ [0036]; ¶ [0072] (use of LIDAR)). 

Zhu teaches a computer system that controls an autonomous vehicle and receives perceived environment data from sensors relating to the current state of the vehicle.  Zhu further teaches comparing the perceived environment data to ground truth data to determine if adjustments are needed.  However, Zhu does not explicitly teach combining the sensor data values and applying a hashing algorithm to the resulting combination value as described in the claim.
Further regarding claim 1, Zhu does not explicitly disclose, but Djabarov teaches:
combining the received parameter values to generate a combination value (Djabarov: Col. 7, Lines 20-55 (generation of hash value by combining event field values)); 
applying a hashing algorithm to the combination value to generate a temporary hash value (Djabarov: Col. 7, Lines 20-55 (generation of hash value by combining event field values)); 
searching a data store for a result code associated with the temporary hash value (Djabarov: Col. 8, Lines 23-31 (received hash values are stored and compared to later received hash values to determine if anything changed));


Zhu in view of Djabarov teaches use of a computer system to receive data from sensors (Zhu: ¶ [0003]), but does not explicitly teach use of a monitoring element and generation of a fault notification as described in the claim.
Further regarding claim 1, Zhu in view of Djabarov does not explicitly disclose, but Walker teaches:
receiving, by a monitor of a monitoring system, from one or more sensors of an autonomous vehicle being monitored by the monitoring system, a parameter value for each of a plurality of parameters that pertain to an operational state of the autonomous vehicle (Walker: ¶ [0014]; ¶ [0026] (attestation device can be a sensor device and record environmental conditions in log data); ¶ [0031]; ¶ [0037] (attestation/sensor devices transmit log data to a management system; the log data corresponds to the parameter values in the claim and the management system corresponds to the monitor in the claim)); and
attestation data and log data are reported to management system, which can detect any issues with the log data and generate automated alerts or tasks to assist in remediation of any issues)). 

Walker teaches an attestation device which can be a sensor device that can record environmental conditions in log data (Walker: ¶ [0026]) and send that log data to a management system (Walker: ¶ [0031]; ¶ [0037]).  The management system corresponds to the monitor in the claim.  Walker further teaches that the attestation device can be used in a vehicle (Walker: ¶ [0014]) and that the management system can detect any issues with the log data and generate automated alerts or tasks to assist in remediation of any issues (Walker: ¶ [0034]; ¶ [0085]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a similar process of monitoring and fault notification as taught by Walker in conjunction with computer system in the autonomous vehicle taught by Zhu in view of Djabarov.  One of ordinary skill in the art would be motivated to apply the teachings of Walker to the teachings of Zhu in view of Djabarov as a way of implementing the evaluation of sensor data indicated by Zhu and in order to provide a mechanism to correct detected discrepancies in the sensor data (i.e., perceived environment data vs. ground truth data). 

Claims 2-3, 5, and 8
Regarding claim 2, Zhu in view of Djabarov and Walker discloses:
The method of claim 1, wherein combining the received parameters to generate a combination value comprise concatenating the received parameter values (Djabarov: Col. 7, generation of hash value by combining event field values includes concatenation of values)). 

Regarding claim 3, Zhu in view of Djabarov and Walker discloses:
The method of claim 1, wherein the one or more sensors comprise one or more of the following: an image sensor (Zhu: Figure 1; ¶ [0037]; ¶ [0065]-[0068] (camera)); 
a radar sensor (Zhu: Figure 1; ¶ [0035]); 
an audio sensor (Zhu: Figure 1; ¶ [0049] (microphone)); 
an optics sensor (Zhu: Figure 1; ¶ [0037]; ¶ [0065]-[0068] (camera)); 
an inertial measurement unit; a gyroscope; an accelerometer; or a geolocation sensor (Zhu: Figure 1; ¶ [0031]; ¶ [0033]-[0034]). 

Regarding claim 5, Zhu in view of Djabarov and Walker discloses:
The method of claim 4, wherein each parameter value represents a measurement obtained from the one or more sensors during operation of the automated device (Zhu: ¶ [0072] (perceived environment data may involve sensor measurements); Walker: ¶ [0014]; ¶ [0026] (attestation device can be a sensor device and record environmental conditions in log data; the recorded environmental conditions correspond to the sensor measurements in the claim)).

Regarding claim 8, Zhu in view of Djabarov and Walker discloses:
The method of claim 1, further comprising sending the temporary hash value to a global monitor of the monitoring system, wherein the global monitor is configured to monitor all of the sensors of the system (Walker: ¶ [0014]; ¶ [0037]; ¶ [0041] (attestation/sensor devices transmit information to a management system, which functions as a global monitor for all attestation devices in the system)). 

Claims 10-12, 14, and 17
Claims 10-12, 14, and 17 describe limitations for a system which are similar to the limitations for the method in claims 1-3, 5, and 8, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 6 and 15
Claims 6 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhu et al. (U.S. Patent Publication No. 2017/0328729) in view of Walker et al. (U.S. Patent Publication No. 2017/0180341) in further view of Djabarov et al. (U.S. Patent No. 7,970,946) and Ben-Noon et al. (U.S. Patent Publication No. 2017/0093866).

Claim 6
Regarding claim 6, Zhu in view of Djabarov and Walker does not explicitly disclose, but Ben-Noon teaches:
The method of claim 4, wherein generating a fault notification comprises halting operation of the automated device (Ben-Noon: ¶ [0156]-[0157] (Security unit (SEU) may validate data flows, identify suspicious flows and block, prevent, or interrupt suspicious or undesirable flows.)). 

Zhu in view of Djabarov and Walker teaches the management system detecting issues and generating automated alerts (Walker: ¶ [0085]), but Zhu in view of Djabarov and Walker 

Claim 15
Claim 15 describes limitations for a system which are similar to the limitations for the method in claim 6, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 9
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhu et al. (U.S. Patent Publication No. 2017/0328729) in view of Walker et al. (U.S. Patent Publication No. 2017/0180341) in further view of Djabarov et al. (U.S. Patent No. 7,970,946) and Steffey et al. (U.S. Patent Publication No. 2020/0019717).

Regarding claim 9, Zhu in view of Djabarov and Walker does not explicitly disclose, but Steffey teaches:
The method of claim 1, further comprising: in response to not locating a result code associated with the temporary hash value in the data store: 
creating a new entry in the data store for the temporary hash code and an associated result code (Steffey: ¶ [0054]-[0055] (results of the authentication and the hash code can be stored to the log as part of background process)), 
adding the temporary hash code to the new entry (Steffey: ¶ [0054]-[0055] (results of the authentication and the hash code can be stored to the log as part of background process)), 
prompting a user for the associated result code (Steffey: ¶ [0054]-[0055] (Hash codes are compared and, if different, the end user can be prompted to download the file again and hash codes can be compared again.)), and 
adding the associated result code to the new entry so that it is associated with the temporary hash code in the data store (Steffey: ¶ [0054]-[0055] (results of the authentication and the hash code can be stored to the log as part of background process)). 

Zhu in view of Djabarov and Walker teaches storing received data, but does not explicitly teach creating a new entry and prompting a user as described in the claim.  Steffey teaches comparing hash codes for a file download and, if different, the end user can be prompted to download the file again and hash codes can be compared again to eliminate verification failures.  The results of the authentication and the hash code can be stored to a log (Steffey: ¶ [0054]-[0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to a similar process of authentication as taught by Steffey in conjunction 

Response to Arguments
Applicant’s arguments submitted in the Remarks in conjunction with the Request for Continued Examination (RCE) filed on February 3, 2021, with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Zhu in view of Djabarov and Walker, as detailed above.  
Applicant argues that “the combination of Walker and Djabarov fails to teach or suggest at least the following: receiving, by a monitor of a monitoring system, from one or more sensors of an autonomous vehicle being monitored by the monitoring system, a parameter value for each of a plurality of parameters that pertain to an operational state of the autonomous vehicle, wherein the one or more sensors comprises at least one lidar sensor, wherein the parameter value received from the at least one lidar sensor represents a measurement obtained from the at least one lidar sensor during operation of the autonomous vehicle.”  The arguments, while directed toward the rejection of independent claim 1, also apply to independent claim 10, as amended, since it contains similar limitations as claim 1.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Zhu teaches a computer system that controls an autonomous vehicle and receives perceived environment data from sensors relating to the current state of the vehicle.  Zhu further teaches comparing the perceived environment data to ground truth data to determine if adjustments are needed.  When viewed in combination with the teachings of Djabarov and Walker, the combination would reasonably suggest to one of ordinary skill in the art the use of a monitoring system and determination of a fault in an autonomous vehicle as described in the claims.
Accordingly, claims 1-3, 5-6, 8-12, 14-15, and 17, as amended, are rejected under 35 U.S.C. §103 as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113